IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANGEL N. FARMERIE,                          : No. 18 WM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
JOHN B. KRAMER, ERA LECHNER &               :
ASSOCIATES, INC., DOROTHY                   :
HARRISON, NORTH PITTSBURGH                  :
REALTY, LP, T/D/B/A KELLER WILLIAMS         :
REALTY, FELIX J. KRYNICKY, &                :
METRO SETTLEMENT SERVICES, INC.             :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.